                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Joseph Brooks Hudson                                                  Docket No. 5:15-CR-71-lD

                               Petition for Action on Supervised Release

COMES NOW Michael Torres, U.S. Probatton Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Joseph Brooks Hudson, who, upon an earlier plea of guilty to
Hobbs Act Robbery and Aiding and Abetting, in violation of 18 U.S.C. § 1951 and 18 U.S.C. § 2, and
Possession of a Firearm in Furtherance of a Crime of Violence and Aiding and Abetting, in violation of 18
U.S.C. § 924(c), 18 U.S.C. § 924(c)(l)(A)(i), and 18 U.S.C. § 2, was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on April 21, 2016, to the custody of the Bureau of Prisons for a term of 72
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of36 months. Joseph Brooks Hudson was released from custody on February 28, 2020,
at which time the term of supervised release commenced.

        On March 9, 2020, the court was notified via Violation Report, that the defendant tested positive for
marijuana on March 5, 2020, and admitted to using marijuana and suboxone, since his release from Bureau
of Prisons custody. It was recommended that supervision be continued, and the defendant be allowed to
participate in outpatient substance abuse treatment.

       On March 17, 2020, the court agreed to make mental health treatment a condition of the defendant's
supervision. The mental health treatment condition recommendation was based on a substance abuse
assessment completed by the defendant which recommended mental health treatment. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision.

      On September 8, 2020, the court agreed to allow the defendant the ability to complete 24 hours of
community service as a punitive sanction for a Driving While Intoxicated (20CR 53603) and Following
Too Closey (20IF 704026), charge the defendant obtained in Johnston County North Carolina.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On September 8, 2020, the defendant submitted a drug screen that tested positive for
methamphetamine. When confronted with the positive drug screen, the defendant admitted to using
methamphetamine prior to his drug test. The defendant has agreed to enter into and complete inpatient
substance abuse treatment to aid his sobriety. The defendant has also agreed to complete location
monitoring upon his release from inpatient treatment to assist with his substance abuse aftercare. The
defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to residence during the curfew hours. The defendant
      shall submit to the following Location Monitoring: Radio Frequency monitoring and abide by all
      program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




             Case 5:15-cr-00071-D Document 137 Filed 09/29/20 Page 1 of 2
Joseph Brooks Hudson
Docket No. 5:15-CR-71-lD
Petition For Action
Page2
Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Eddie J. Smith                                  Isl Michael Torres
Eddie J. Smith                                      Michael Torres
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    150 Rowan Street Suite 110
                                                    Fayetteville, NC 28301
                                                    Phone:9103542534
                                                    Executed On: September 25, 2020

                                      ORDER OF THE COURT

Considered and ordered this 2.'1         day of   ...Sa.pk M~            , 2020, and ordered filed and
made a part of the records in the above case.


Jame C. Dever III
U.S. District Judge




             Case 5:15-cr-00071-D Document 137 Filed 09/29/20 Page 2 of 2
